Citation Nr: 1826632	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  15-12 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to April 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2018, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.

In her April 2015 substantive appeal (VA Form 9), the Veteran noted that she had an outstanding Freedom of Information Act (FOIA) request for her claim file. While it does not appear she ever received the requested documents, there is no prejudice to the Veteran in proceeding because her appeal is being granted.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, her obstructive sleep apnea is related to her military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been diagnosed with obstructive sleep apnea. See, e.g., March 2012 VA examination. She has stated that her sleep apnea is due to weight gain in service, which is a result of taking medications for her service-connected bipolar affective disorder. See id. While the March 2012 VA examiner stated that it was less likely than not the Veteran's obstructive sleep apnea was related to her military service, she bases her opinion on the fact that the Veteran's weight gain during service could be more adequately attributed to depression-which the examiner admitted was documented in the Veteran's service treatment records-rather than due to medication. See id. Because it is documented that the Veteran had depression and weight gain during service, and after resolving reasonable doubt in her favor, the Board finds her obstructive sleep apnea is at least as likely as not related to her military service. Consequently, service connection is warranted.


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


